Citation Nr: 1123653	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Wichita, Kansas RO, which reopened a previously denied claim of service connection for PTSD, but denied the claim on the merits.  

The Board has expanded the issues on appeal to include any and all psychiatric disorders, including but not limited to PTSD, such as major depression and bipolar affective disorders as shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).  

(The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In a decision dated in May 2005, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision.  

2.  The evidence associated with the record since the May 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  The Veteran likely has PTSD due to events experienced during active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final May 2005 rating decision is new and material; therefore, the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

2.  The Veteran likely has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2010); 75 Fed. Reg. 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded).  However, pursuant to 38 U.S.C.A. § 5108, if "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran served on active duty from March 1971 to March 1975.  His DD 214 shows that his specialty was AC-6922, Ground Controlled Approach Controller.  He was awarded the National Defense Service Medal.  He was stationed at the Naval Air Station in Meridian, Mississippi.  

Service treatment records (STRs) associated with the Veteran's period of active naval service are completely negative for a diagnosis of or treatment for any psychiatric disorder.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in July 2003.  Submitted in support of the claim were VA progress notes dated from November 2002 to November 2003.  These records indicate that the Veteran was diagnosed with a bipolar affective disorder.  The records do not reflect any diagnoses of PTSD.  The Veteran was seen in June 2003 for a scheduled intake assessment in the PTSD clinic; it was noted that an in-depth interview was conducted to assess for possible PTSD and other possible mental disorders.  The Veteran reported some symptoms of PTSD.  PTSD was to be ruled out.  

By a rating action in March 2004, the RO denied the claim of service connection for PTSD on the basis that there was no evidence of record of a confirmed diagnosis of PTSD; it was also determined that there was insufficient information to verify any in-service stressful experiences.   Service connection for PTSD was denied as not shown by the evidence of record.  By letter dated in March 2004, the Veteran was informed of this decision and of his procedural and appellate rights.  The Veteran did not appeal.  

In a statement dated in October 2004, it was requested that the Veteran's claim for service connection for PTSD be reopened.  It was argued that the Veteran developed PTSD due to having pilots disappear from radar and crash.  

Submitted in support of the Veteran's claim was a statement from a VA physician, dated in November 2004, indicating that he had treated the Veteran since November 2001 for chronic problems including bipolar affective disorder.  The physician noted that the Veteran was hospitalized for his bipolar affective disorder at the Topeka VA Medical Center in 1995 and 2000, and he continued to have active problems with depression, anger control and anxiety that were aggravated by his active asthma.  

Also submitted were VA progress notes dated from January 2004 to January 2005.  These records show that the Veteran received clinical evaluation for a psychiatric disorder, diagnosed as bipolar affective disorder and dysthymia.  These records do not reflect any diagnoses of PTSD.  

By a rating action in May 2005, the RO denied an application to reopen the claim of service connection for PTSD based on a finding that the evidence failed to show a diagnosis of PTSD.  It was determined that the evidence submitted in connection with the claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantive the claim and did not raise a reasonable probability of substantiating the claim.  

Received in March 2008 was a request to reopen the claim of service connection for PTSD.  Submitted in support of the claim were VA progress notes dated from November 2007 to February 2008.  These records reflect a diagnosis of PTSD.  Specifically, a November 2007 mental health note includes a diagnosis of PTSD.  

Of record is a medical statement from Dr. I. S., a VA physician, dated in January 2008, indicating that the Veteran clearly suffers from PTSD.  Dr. S. noted that the Veteran observed traumatic events during his military service that involved the death of others; as a result, he had intrusive memories of those events and he has nightmares.  Dr. S. also reported that the Veteran gets very upset when he hears news of aviation accidents and tries to avoid learning about those events.  He feels detached from others and has trouble feeling any emotion other than anger and irritability.  Dr. S. further noted that the Veteran has trouble sleeping and occasional difficulty concentrating.  Dr. S. stated that those symptoms met the criteria for a diagnosis of PTSD according to DSM-IV.  Dr. S. concluded that, because the main traumatic events occurred during military service, it was accurate to state that the Veteran's PTSD was related to the stressors that occurred during his military service.  

Received in March 2009 were VA progress notes dated from December 2008 to March 2009.  These records show a diagnosis of PTSD.  

The Veteran was afforded a VA examination in November 2009.  At that time, he stated that he enlisted in the Navy and was guaranteed to be an Air Traffic Controller.  The Veteran reported going to Air Traffic School in Brunswick, Georgia; he was then assigned to the Naval Air Station in Meridian, Mississippi.  The Veteran indicated that, during training school, there were a number of crashes.  He stated that the pilots were in old propeller trainers and were supposed to fly a specific flight pattern so the controller students could learn to use the radar and other electronic equipment.  The Veteran indicated that he would hear the pilots over the radio and would give them directions for what they were supposed to do; the next thing he would realize is that they were in trouble and were crashing.  The Veteran stated that he had friends killed, watched planes blow up on takeoff and corkscrew into the ground, and he has listened to the pilots trying to do something to avoid tragedy in the air knowing that there was nothing he could do to help.  

Following a mental status examination, the examiner stated that the Veteran met all the criteria for a diagnosis of PTSD.  The examiner stated that the PTSD trauma was the crashing and burning of the aircraft and the loss of friends who were pilots.  The diagnosis was PTSD due to experiences as an Air Traffic Controller in the Navy.  

Received in January 2011 was a statement from the U.S. Army & Joint Services Records Research Center (JSRRC), indicating that review had been undertaken of the 1972 command histories for the training squadron Seven (VT-7) and training Squadron Nineteen (VT-19).  It was noted that the history for the VT-7 students revealed that to support and continue the mission that was begun in basic flight training, VT-7 students received 85 hours of academic instruction from the Naval Air Station (NAS) Meridian's Training Department.  It was noted that history further revealed that, during 1972, the squadron lost three aircraft in accidents and suffered two aviation fatalities.  The report also listed several pilots who were injured or killed during various aircraft accidents while training in 1972.  

Of record is an affidavit from the Veteran, dated in February 2008, indicating that his occupational specialty was a ground control approach controller.  The Veteran indicated that, during Air Traffic Controller School, he was subjected to his first air crashes; they did their training with live airplanes which were old Korean War planes.  The Veteran indicated that, after Air Traffic Controller School, he was stationed at the Naval Air Station in Meridian, Mississippi; he was there for the duration of his time in the military.  The Veteran further indicated that, the air traffic controllers were dealing almost exclusively with student pilots.  In the Spring or Summer of 1972, he cleared a flight for takeoff which had an air instructor he knew from playing softball; the plane blew up on take off, killing the instructor and the student pilot.  The Veteran stated that, while he did not remember the name of the instructor, the incident was very traumatic for him.  The Veteran stated that the crash grounded the squadron for over a month while the incident was investigated.  The Veteran indicated that his time as an air traffic controller, both in school and at Meridian, was very stressful and he witnessed several traumatic plane crashes.  

As noted above, the issue of service connection for PTSD was previously denied by the RO in March 2004.  No notice of disagreement was filed.  That decision is final.  In May 2005, the RO confirmed its denial of the claim for service connection for PTSD.  No notice of disagreement was filed, so that decision is also final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that at the time of the prior denial, the RO had found that there was insufficient information to verify the Veteran's claimed stressor and that the Veteran had no diagnosis of PTSD.  Evidence submitted since the last final denial by the RO in May 2005 includes VA progress notes, VA examination reports, medical statements, as well as statements from the Veteran.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or otherwise immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the November 2009 VA examination report reflects a diagnosis of PTSD due to the Veteran's experiences as an Air Traffic Controller in the Navy.  This evidence is new and material to the Veteran's claim because it provides a diagnosis of PTSD, which the evidence suggests is related to service, something that was not established in the prior denial.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39852 (July 13, 2010). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  The record contains competent medical evidence that the Veteran has current diagnoses of PTSD.  In addition, with respect to the Veteran's reported stressors, the information provided by JSRRC documents that command histories for the training squadron Seven (VT-7) and training Squadron Nineteen (VT-19).  It was noted that the history for the VT-7 students revealed that, during 1972, the squadron lost three aircrafts in accidents and suffered two aviation fatalities.  The information provided by JSRRC concerning the training squadrons and incidents involving aircrafts accidents and fatalities tends to corroborate the Veteran's account of his experiences as an Air Traffic Controller.  Moreover, such events are consistent with the circumstances of the Veteran's occupational specialty as an Air Traffic Controller.  In view of this supporting evidence, the Board finds that it is as likely as not that the Veteran experienced the claimed stressful events during his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In November 2009, the Veteran underwent VA examination in connection with the claim.  After interviewing the Veteran, conducting psychological testing, and performing a mental status examination, a VA psychologist found that the Veteran met the criteria for a diagnosis of PTSD.  The examiner specifically related the diagnosis to the Veteran's experiences in service, particularly his experiences as an Air Traffic Controller in the Navy.  

In consideration of the evidence of record, the Board finds that the Veteran has PTSD that is likely attributable to events during his active military service.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that a VA examination was conducted in conjunction with the Veteran's claim in November 2009.  At that time, the examiner included the following diagnoses:  major depressive disorder and bipolar affective disorder.  The examiner, however, did not opine whether any of these other problems was related to the Veteran's period of military service.  This was understandable because the claim explicitly pursued by the Veteran was a claim of service connection for PTSD, not a depressive disorder or bipolar disorder.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has required that VA look beyond what was specifically claimed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board finds that the implied claim must be remanded for a medical examination and an opinion as to whether any currently diagnosed mental health disability other than PTSD is related to the Veteran's military service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (4) (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his implied claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for any psychiatric disorder.  After the Veteran has signed any required releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  Then, the AOJ should schedule the Veteran for a VA examination in order to determine the etiology of any acquired psychiatric disorder.  Upon examination and review of the entire claims folder, the examiner should identify all current acquired psychiatric disorder(s).  The examiner should also specifically state whether any acquired psychiatric disorder was present in service.  With respect to each psychiatric disorder identified (except for PTSD), the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the identified psychiatric disorder is related to any injury, disease, or event in service.  A complete rationale should be provided for each opinion expressed.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should adjudicate the claim of service connection for psychiatric disability other than PTSD.  If any determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


